The defendant was found guilty of criminal sale of a controlled substance in the first degree after having allegedly sold over four ounces of a substance containing cocaine to an undercover police officer.
The defendant’s primary contention on appeal is that the trial court erred in admitting into evidence the substance purchased from him which contained cocaine. This claim of error, however, is unpreserved for appellate review as a matter of law (see, CPL 470.05 [2]; People v Vasquez, 131 AD2d 523, 524; see also, People v Donovan, 59 NY2d 834, 836), and we decline to reach it in the exercise of our interest of justice jurisdiction.
The defendant also claims that he was denied the effective assistance of counsel. This contention is meritless. Viewing the totality of the circumstances herein, we find that the defense counsel provided the defendant with meaningful representation (see, People v Baldi, 54 NY2d 137, 147).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Kunzeman, Eiber and Kooper, JJ., concur.